Title: To Thomas Jefferson from James Maurice, 9 September 1789
From: Maurice, James
To: Jefferson, Thomas


L’Orient, 9 Sep. 1789. In case TJ has taken steps to forward his effects to L’Orient on strength of his letter of 7th, he advises that “Captain Calizt has just told me that a Merchant of this town is to go on board of his Vessel tomorrow … to see if she will suit his purpose, and in that case she might be disposed of. But as the Captain will give me a positive answer before next Post, you had better wait my next … before … leaving Paris.” [In postscript:] “Please to excuse haste, it is late.”
